Case 2:19-mj-03172-DUTY Document 3 Filed 08/29/19 Pagelof2 Page ID #:93

AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)

UNITED STATES DISTRICT COURT

for the
Central District of California
In the Matter of the Search of )
The premises located at 19145 Sherman Way, Case No. 2:19-MJ-03172
Unit 211, Reseda, California 91335 )
)
)
)
)

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California:

See Attachment A-2

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal:

See Attachment B

Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. [) at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

(-] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

(1 for____ days (not to exceed 30) ([] until, the facts bie the later_specific date of

Date and time issued: C Auapt,lorj 12 LL [f Weer

Judge's signature

 

 

City and state: Los Angeles, CA Honorable Frederick F, Mumm

Printed name and title

AUSA: Sylvia R. Ewald (ext. 10717)

 
Case 2:19-mj-03172-DUTY Document 3 Filed 08/29/19 Page 2of2 Page ID #:94

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: 2/7 Date and i warrant executed: Copy of warrant and inventory left with:
2/4 -HD-OS7I2. lop hp/2z01F 6422 AM | Sandya Gavela

 

 

 

Inventory made in the presence of : To /liver er ATE SA

 

Inventory of the property taken and name of any person(s) seized:

1. Blac le L-Phone /2, Sevial navilbe une ueuln .

4. Mail ao dvessecl to Arneld S070

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: ox/)4 [2014 Sm te

Executing officer's signature

Mover Zh. ATF Special Agent

 

 

Printed name and title

 

 

 
